Exhibit 10.6
FIRST AMENDMENT TO THE
TREEHOUSE FOODS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
     WHEREAS, TreeHouse Foods, Inc. (the “Company”), maintains the TreeHouse
Foods, Inc. Executive Deferred Compensation Plan, effective August 1, 2005 (the
“Plan”); and
     WHEREAS, pursuant to Article XI of the Plan, the Company now desires to
amend the Plan for documentary compliance with Internal Revenue Code
Section 409A.
     NOW, THEREFORE, the Plan is amended, effective January 1, 2008, to read as
follows:

1.   The first two paragraphs of Section 5.1 of the Plan are amended to read as
follows:       “5.1 In the case of a Participant who terminates employment with
the Company or ceases to be a member of the Board or an outside director of a
subsidiary of the Company, if the amount credited to the Participant’s Account
is more than $15,500 (as adjusted pursuant to Section 402(g)(5) of the Code),
the balance of the Participant’s Account shall be paid in cash, to the
Participant, at the time the distribution of the Account is to commence, from
among the following optional forms of benefit as elected by the Participant on
the form provided by the Company upon his or her initial participation in the
Plan:

          (1) a lump sum distribution;
          (2) substantially equal annual installments over five (5) years; or
          (3) substantially equal annual installments over ten (10) years.

    Notwithstanding the Participant’s distribution election, if the amount
credited to a Participant’s Account is equal to or less than $15,500 at the time
distribution of the Account is to commence, payment will be made in a lump sum,
and, even if installment payments have commenced under this Section 5.1, at such
time as the value of such remaining amounts is $15,500, all remaining amounts
credited to a Participant’s Account shall be distributed in a lump sum. For
purposes of determining the $15,500 limit, the Participant’s deferred
compensation attributable to any nonqualified account balance plan, as defined
under Treasury Regulation Section 1.409A-1(c)(2), maintained by the Company
shall be aggregated.”

2. The first sentence of the third paragraph of Section 5.1 of the Plan is
amended to read as follows:

    “Payment shall commence within 60 days following the Participant’s
termination of employment with the Company or termination as a member of the
Board or a director of a subsidiary of the Company, or, if a payment event is
elected by the Participant in the Participant’s deferral election form provided
by the Committee, within 60 days after such event occurs.”

3.   Section 5.2 of the Plan is amended to read as follows:

 



--------------------------------------------------------------------------------



 



“5.2 Payment of a Participant’s benefit on account of death shall be made to the
Beneficiary of such Participant in a lump sum in cash within 60 days following
the Committee’s receipt of proper notice of such Participant’s death.”

4.   Section 5.3 of the Plan is amended to read as follows:       “5.3 The
Committee shall have the discretion to accelerate the time or schedule of a
payment under the Plan if the Plan fails to meet the requirements of
Section 409A of the Code and regulations promulgated thereunder, provided that
any such payment does not exceed the amount required to be included in income as
a result of such failure.”   5.   Section 5.4 of the Plan is amended to read as
follows:       “5.4 The payment of benefits under the Plan shall begin at the
date specified in accordance with the provisions of Sections 5.1 and 5.2 hereof,
provided that the starting date of a payment of benefits may be delayed in
accordance with Treasury Regulation Sections 1.409A-3(d) and (g).”   6.  
Section 6.1 of the Plan is amended by adding a sentence at the end thereof to
read as follows:       “The Plan shall cancel the Participant’s deferral
election in place at the time he takes a withdrawal under this Section 6.1 in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(viii); and the
Participant must make a new deferral election for any subsequent deferral in
accordance with Article II and Section 3.1.   7.   The last sentence of
Article XI of the Plan shall be amended to read as follows:       “Upon
termination of the Plan, the Committee, in its sole and absolute discretion, may
direct that benefits payments shall be accelerated in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix). To the extent the Committee determines
that such payment is not permitted, the Accounts of Participants shall continue
to be held until distributed in accordance with Article V.”

     IN WITNESS WHEREOF, the Company, acting by and through its General Counsel
and Chief Administrative Officer, has caused this First Amendment to be executed
as of the 7 day of November, 2008.

              TreeHouse Foods, Inc.
 
       
 
  By:   /s/ Thomas E. O’Neill 
 
       
 
            Its: General Counsel and Chief Administrative Officer

2